Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Response to Amendment
The amendments filed May 18, 2022 have been entered. Accordingly, claims 17-19 and 21-29 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 17. Claims 1-16 and 20 are cancelled by Applicant. The previous claim objection has been withdrawn due to applicant’s amendments. The previous 102 and 103 rejections have been modified due to applicant’ amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2022 has been received and considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19, 21-22, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US Patent No. 5,197,999).
Regarding claim 17, Thomas discloses: a polishing pad (Figure 1 element 10), comprising: a polishing layer (element 12) having a planer polishing surface (the outer surface of element 12 (see Detail A)), the polishing layer comprising a polymer matrix (Figure 1 and see also see col. 2, ll. 60-62); and a distribution of particles (element 14) embedded within the polymer matrix (see figure 1 element 14 embedded within the polymer matrix), wherein the distribution of particles comprises distribution densities of the particles that differ as a function of position within a plane that extends parallel to the planer polishing surface (see col. 3, ll. 25-30 where the prior art states that density of element 14 is higher near the top and decreases as distance from the top increases and see also annotated figure below showing  polishing pad can be orientated in a vertical orientation wherein the planar polishing surface (Detail A) has its distribution of particles comprises distribution densities of the particles that differ as a function of position within a plane (right to left or left to right) that extends parallel to the polishing surface, thus meeting the claim limitation).

    PNG
    media_image1.png
    851
    428
    media_image1.png
    Greyscale

Regarding claim 18, Thomas discloses: the polishing pad of claim 17, wherein the particles have sizes of up to 1 millimeter (see col. 8, ll. 54).
Regarding claim 19, Thomas discloses: the polishing pad of claim 17, wherein the polymer matrix comprises polyurethane, acrylate, epoxy, acrylonitrile butadiene styrene (ABS), polyetherimide, or polyamides (see col. 2, ll. 64).
Regarding claim 21, Thomas discloses: the polishing pad of claim 17, wherein the particles are abrasive particles (see col. 3, ll. 68).
Regarding claim 22, Thomas discloses: the polishing pad of claim 21, wherein the particles are made of a material selected from the group consisting of silica, ceramic, metal, and metal oxide (see col. 2, ll. 68 where the prior art states “silicon carbide”).
Regarding claim 27, Thomas discloses: the polishing pad of claim 17, wherein the different distribution densities of the particles form a pattern across the polishing layer (see col. 3, ll. 25-29 where the prior art states that the density of the stiffening means from the polishing surfaces increases, thus reading on “form a pattern across the polishing layer”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Patent No. 5,197,999) in view of Wantanabe (US Pub. No. 2007/0054600).
In re claims 22 and 28-29, Thomas has been discussed above, but does not disclose metal abrasive particle and groove as set forth in the claims.
Wantanabe teaches it was known in the art to have a polishing pad (element 10/10’) comprising a metal abrasive particles (element 12) embedded in the polymer matrix (element 11).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Thomas to incorporate the teachings of Wantanabe to provide a metal abrasive particle embedded in the pad. Doing so allows the metal abrasive particle to mechanically and chemically act on the surface of the work piece.
However, Thomas modified appears to be silent regarding the polishing pad wherein the surface features comprise a groove.
Wantanabe further teaches it was known in the art to have a polishing pad (element 10/10’) comprising a groove (see figure 1B element 13 and see also paragraphs 0027, 0029, and 0034).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Thomas to incorporate the teachings of Wantanabe to provide a polishing pad with a groove. Doing so allows the pad to have a groove which serves as a flow route for supplying a polishing liquid uniformly over the entire surface of the polishing pad.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Patent No. 5,197,999) in view of Hudson (US Patent No. 5,976,000).
Regarding claim 23, Thomas modified discloses all the limitations as stated above in the rejection of claim 17, but appears to be silent in regards to the polishing pad of claim 17, wherein the particles include reactive particles that undergo chemical reactions when the polishing layer is used for polishing.
Hudson teaches it was known in the art to have a polishing pad (element 50) with particles (element 70) include reactive particles that undergo chemical reactions when the polishing layer is used for polishing (see col. 4, ll. 18-36).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Thomas to incorporate the teachings of Hudson to provide a polishing pad with particles that include reactive particles that undergo chemical reactions when the polishing layer is used for polishing. Doing so allows the particles to dissolve in the particular slurry that is to be used in a particular CMP application as disclosed by Hudson (see col. 4, ll. 24-25).
Claims 24-25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Patent No. 5,197,999) in view of Jensen (US Pub. No. 2015/0065013).
In re claims 24-25, Thomas has been discussed above, but does not disclose a polymer hollow particle as set forth in the claims.
Jensen teaches it was known in the art to have a polishing pad (element 10) comprising a plurality of microelements selected from the liquid filled hollow core polymeric material (see figure 1 and paragraph 0030). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Thomas to incorporate the teachings of Jensen to provide a polishing pad with a polymer hollow particle. Doing so allows the polishing layer with hollow core polymeric material to provide a unique combination of an initial hydrolytic stability and a sustained hydrolytic instability in order to provide an improve planarization performance as disclosed by Jensen (see paragraph 0020).
Regarding claim 26, Thomas modified discloses: the polishing pad of claim 17, wherein the particles have sizes of up to 1 millimeter (see col. 8, ll. 54).

Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered. The amendments and arguments on page 1 to Thomas failing to disclose different distribution of particles densities laterally across the polishing layer parallel to a planar polishing surface has been addressed the rejection above. Furthermore, upon further review of the specification there is no special definition or additional structure/orientation that is required in order to what qualifies as a  “planar” polishing surface, thus the plain meaning of said term is hereby applied. According to the Merriam-Webster Dictionary (see annotated figure below), planar means “of, relating to, or lying in a plane”, thus Detail A in the annotated figure above (see page 4) is a planar polishing surface.

    PNG
    media_image2.png
    248
    454
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of Wright (US Patent No. 6,309,282) teaches it was known in the art to have a polishing pad (element 140) comprising a first region (element 180) and a second region (element 185) both comprising abrasive particles (elements 144/147), wherein the abrasiveness of each region have different density (see col. 7, ll. 19-24).
The prior art of Li (US Pub. No. 2003/0077995) teaches it was known in the art to have a polishing pad (element 13) comprising an upper section (element 26) having abrasive particles (element 28), and wherein the abrasive particles can have two solid abrasive particles with different densities used together (see paragraph 0081).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number fxor the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        06/14/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723